Citation Nr: 0311168	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for migraine headaches, 
dysthymic disorder, chronic fatigue syndrome, eczema and 
psoriasis.

3.  Entitlement to an increased evaluation for shell fragment 
wounds (SFW's) of the left thigh, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to March 
1993.  His awards and decorations include the Southwest Asia 
Service and Kuwait Liberation Medals.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from July 1995.  
In addition to the VARO in Waco, Texas, other development of 
the record was apparently undertaken by VARO's in Nashville, 
Tennessee and Jackson, Mississippi.

In March 2001, the Board denied entitlement to service 
connection for undiagnosed illnesses manifested by nerve 
problems including anxiety, stress, depression, night 
sweating and memory loss, fatigue, and skin rash.  An 
increased evaluation was granted for service-connected 
diabetes mellitus from 20 to 40 percent disabling.  

The remaining issues of entitlement to service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness and entitlement to service connection for 
migraine headaches, dysthymic disorder, chronic fatigue 
syndrome, eczema and psoriasis and entitlement to an 
increased evaluation for SFW's of the left thigh were 
remanded to the RO for additional development.  The case is 
once more before the Board for appellate consideration.  

A hearing was held on October 30, 2000, in Waco, Texas, 
before Holly E. Moehlmann, the Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.  A copy of the hearing transcript 
(T.) is on file.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A preliminary review of the evidence shows that the issues on 
appeal remain unresolved, clinically.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  The veteran 
requested rescheduling of VA examinations scheduled in 
October 2001.  He failed to report for examinations scheduled 
in January 2002 but there is no indication that he was 
advised of the effect this may have on his claim under 
38 C.F.R. § 3.655 (2002).  

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), it is the Board's opinion that such examinations 
should be afforded the veteran.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should make arrangements with 
the appropriate VA medical facility for a 
VA examination of the veteran by a 
neurologist, if available, or other 
appropriate specialist including on a fee 
basis, for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of the veteran's headaches.  The 
claims folder and a copy of this remand 
must be made available to and be reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All indicated special tests 
should be undertaken.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that any 
present headaches are attributable to a 
known clinical diagnosis, such as 
migraine headaches and if so, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the diagnosable headache disorder is 
related to the migraine headaches in 
service or otherwise had its onset in 
service.  If the manifestations cannot be 
attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War.  Any opinion expressed by the 
examiner must be accompanied by a 
complete rationale.  If any an opinion 
can not be provided without resort to 
speculation, the examiner should so note.

2.  The RO should make arrangements with 
the appropriate VA medical facility for a 
VA examination of the veteran by a 
psychiatrist, if available, or other 
appropriate specialist including on a fee 
basis, for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of the veteran's psychiatric 
disability including dysthymic disorder.  
The claims file and a separate copy of 
this development memo must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated tests and studies should be 
performed.  

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that any psychiatric disability(ies) 
including dysthymic disorder, if found on 
examination, is/are related to any 
psychiatric symptoms noted in active 
service.  (The examiner's attention is 
directed to service medical records 
showing counseling requested for 
depression and the presence of a 
situational adjustment disorder due to 
chronic disability.)  The examiner must 
include a complete rationale for all 
opinions and conclusions expressed.  If 
an opinion is based upon speculation the 
examiner should so state.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for a 
VA examination of the veteran by a 
specialist in internal medicine or 
infectious diseases, if available, or 
other appropriate specialist including on 
a fee basis, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of the veteran's 
chronic fatigue syndrome.  The claims 
file and a separate copy of this 
development memo must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated tests 
and studies should be performed.  

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that chronic fatigue syndrome, if 
demonstrated on examination, is related 
to fatigue noted in active service.  The 
examiner must include the complete 
rationale for all opinions and 
conclusions expressed.  If an opinion is 
based upon speculation the examiner 
should so state.  

4.  The RO should make arrangements with 
the appropriate VA medical facility for a 
VA examination of the veteran by a 
dermatologist, if available, or other 
appropriate specialist including on a fee 
basis, for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of the veteran's skin disability 
variously diagnosed as eczema and 
psoriasis.  The claims file and a 
separate copy of this development memo 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated tests 
and studies should be performed.  

The examiner must then provide an opinion 
as to whether it is at least as likely as 
not that any dermatologic disability(ies) 
including eczema and psoriasis, if found 
on examination, is/are related to any 
dermatologic symptoms noted in active 
service.  (The examiner's attention is 
directed to the rash in the left inguinal 
area measuring approximately 3 
centimeters by 2 centimeters (oval 
shaped) noted in active service in 
October 1992 and an oval shaped rash 
noted in the same area postservice in 
June 1994 also diagnosed as eczema in the 
postservice medical records.)  The 
examiner must include a complete 
rationale for all opinions and 
conclusions expressed.  If an opinion is 
based upon speculation the examiner 
should so state.  

5.  The RO should make arrangements with 
the appropriate VA medical facility for a 
VA examination of the veteran by a 
specialist in orthopedics if available, 
or other appropriate specialist including 
on a fee basis, for the purpose of 
ascertaining the nature and extent of 
severity of his residuals of service-
connected SFW's of the left thigh.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examinations.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.   The 
examiner should describe all subjective 
and objective manifestations associated 
with the veteran's residuals of service-
connected SFW's of the left thigh 
including injured Muscle Group, if found.

The examiner should be requested to 
report range of motion in degrees of arc 
in all planes with an explanation as to 
what is normal range of motion of the 
associated left lower extremity 
disability including thigh and/or knee 
involvement.  All findings and diagnoses 
should be reported in detail.

The examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints and then offer an 
opinion as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  It is requested that the 
examiner also provide comment as to 
whether or not the residuals of SFW's of 
the left thigh cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiner should comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in the civil 
occupation.

6.  The RO should review the requested examination 
reports to ensure they are responsive to and in 
complete compliance with the Board's development 
and if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  The RO should readjudicate the claims of 
entitlement to service connection for headaches as 
a chronic disability resulting from an undiagnosed 
illness and entitlement to service connection for 
migraine headaches, dysthymic disorder, chronic 
fatigue syndrome, eczema and psoriasis and 
entitlement to an increased evaluation for SFW's of 
the left thigh.  

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations not previously provided pertaining to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  Thereafter, the case should 
be returned to the Board, if in order.  

The Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action until he is 
notified by the RO; however, the veteran is hereby notified 
that failure without good cause shown to report for VA 
examinations may adversely affect the outcome of his claims. 
38 C.F.R. § 3.655 (2002).



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





